Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT

                                   No. 04-17-00087-CV

                              IN THE MATTER OF S.L., III

                From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 16-010-JV
                         Honorable Bill R. Palmer, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED July 26, 2017.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice